DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1, 2, and 4-26 are pending in the case. Claims 1, 20, and 21 are independent claims. Claims 22-26 are new claims.
Acknowledgement is made of Applicant’s claim for domestic priority of provisional applications 62/843,967 filed 6 May 2019 and 62/855,891 filed 31 May 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-10, 16, 18, 20, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), and in view of Zeng et al. (US 2017/0046065 A1).

Regarding claim 1, AT&T teaches an electronic device (0:26: smartphone), comprising:
a display device (0:22-0:26: smartphone includes a touch-sensitive display);
one or more input devices (0:22-0:26: smartphone includes a touch-sensitive display/input device);
a camera (0:30-0:32: a shutter icon may be inputted to take a picture to be used as representation of the contactable user);
one or more processors (smartphone shown inherently include one or more processors), and
memory storing one or more programs (smartphone shown inherently include memory storing programs executed by processors) configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, via the display device, a user interface for managing contact information of a contactable user (0:22-0:26: a UI allows the user to manage contact information of a contactable user named “Rita Example”) including:
one or more data fields that are selectable for updating contact data associated with the contactable user, the contact data associated with the contactable user including one or more of a phone number or an email address (0:22-0:26: selectable data fields include name and phone number associated with a contactable user; 1:02-1:21: after a contact has been saved, the user may further update contact data, like adding an email address), and
a placeholder representation of the contactable user (0:28: photo icon acts as placeholder for representation of the contactable user);
placeholder representation of the contactable user (0:26-0:30: selection of the icon where representation of the contactable user would appear is detected);
in response to detecting selection of the representation placeholder of the contactable user on the user interface for managing contact information of the contactable user, displaying, via the display device, a representation editing user interface (0:26-0:33: in response to the selection, a representation editing UI is displayed), the representation editing user interface including:
one or more representation options for the contactable user, the one or more representation options including a representation option (0:30-0:33: the “gallery icon” corresponds to a representation option);
detecting, via the one or more input devices, a selection of the representation option (0:30-0:33: the user selects the gallery icon);
in response to detecting selection of the representation option that was displayed in response to detecting selection of the first representation of the contactable user in the user interface for managing contact information of the contactable user that included the one or more data fields that are selectable for updating contact data associated with the contactable user, initiating a process for selecting a representation of the contactable user in the representation editing user interface (0:30-0:35: in response to the user selection of the gallery icon, a process for selecting a representation is initiated in the representation editing user interface); and
representation (0:30-0:45: after selecting the gallery icon, a sequence of one or more inputs is received via the touch-sensitive display to select a representation of the user. This representation is used for the contactable user named Rita Example as seen at 1:14); and
a capture user interface object that, when selected at a first time, takes a picture as representation for the contactable user based on what is detected in the field of view of the camera when the capture user interface object was selected at the first time (0:30-0:33: user selects a shutter icon to take a picture of what the camera detects when the shutter icon was selected at the first time).
 Note that AT&T teaches updating data for a contactable user with a representation editing user interface that includes a selected representation of the contactable user (1:17), but does not explicitly disclose editing the already selected representation. It would be obvious to be able to select this image at the representation editing user interface to edit the existing image just as how the user accessed the representation editing user interface to initially assign the image to represent the contactable user as seen at 0:30. If the data the user configures for “Rita Example” can be set and edited in the representation editing UI, including selection of a representation, then it would be obvious to allow the user to reconfigure the representation in the same representation editing UI after having selected a representation. In this way, the user may still edit the representative image of a contactable user in the future to, for example, more accurately represent the current 
While AT&T teaches the representation editing user interface for selecting a representation of the contactable user in the user interface for managing contact information of the contactable user, AT&T does not explicitly teach selection specifically selection of an avatar representation option that allows for selection of a simulated three-dimensional avatar. AT&T also does not explicitly teach in response to selection of the simulated three-dimensional avatar in the representation editing user interface for selecting a representation of the contactable user in the user interface for managing contact information of the contactable user, displaying, via the display device, a posing user interface that includes one or more controls for selecting a pose of the simulated three-dimensional avatar from a plurality of different poses.
SwitchForce teaches displaying, via the display device, a user interface for managing a user including: a first representation of the contactable user/a user (6:24: a first representation, which is the image with the red background, is displayed on the UI); detecting selection of the first representation of the contactable user (6:24-6:27: the user selects the first representation to initiate editing representation); in response to detecting selection of the first representation of the contactable user displaying, via the display device, a representation editing user interface including: one or more representation options for the contactable user, the one or more representation options 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the representation editing user interface of AT&T to incorporate the teachings of SwitchForce and include an avatar representation option that allows for selection of a simulated three-dimensional avatar. Doing so would allow the user to select an appealing computer-generated character to 
Although AT&T discloses a camera and a capture user interface object that, when selected at a first time, takes a picture as representation for the contactable user that is based on what is detected in the field of view of the camera when the capture user interface object was selected at the first time (0:30-0:32: a shutter icon may be inputted to take a picture to be used as representation of the contactable user) and AT&T in view of SwitchForce discloses a posing user interface, AT&T in view of SwitchForce does not explicitly teach the posing user interface concurrently including an avatar that is reactive to detected changes in a pose of a face detected in the field of view of the camera and a capture user interface object that, when selected at a first time, selects a pose for the simulated three-dimensional avatar that is based on the pose of the face detected in the field of view of the camera when the capture user interface object was selected at the first time.
Zeng teaches a posing user interface concurrently including an avatar that is reactive to detected changes in a pose of a face detected in the field of view of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posing user interface of AT&T in view of SwitchForce to incorporate the teachings of Zeng and have the posing user interface concurrently include an avatar that is reactive to detected changes in a pose of a face detected in the field of view of the camera and a capture user interface object that, when selected at a first time, selects a pose for the simulated three-dimensional avatar that is based on the pose of the face detected in the field of view of the camera when the capture user interface object was selected at the first time. Doing so would allow the user to efficiently capture a pose reflective of the current physical and/or emotional state of the user. This would save the user time from having to manually search for and select an appropriate expression in the posing user interface. Furthermore, this would allow capturing of the most recent appearance of the contactable user for a more accurate and updated representation rather than selecting an outdated image.

Regarding claim 2, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. SwitchForce further teaches wherein the posing user interface includes a first pose user interface object corresponding to a first predefined pose and a second pose user interface object corresponding to a second predefined pose, different than the first predefined pose (6:42: the controls include first and second pose user interface objects corresponding to unique predefined poses).

Regarding claim 4, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. SwitchForce further teaches after selecting the pose of the simulated three-dimensional avatar from the plurality of different poses, setting the simulated three-dimensional avatar with the selected pose as the representation of the contactable user (6:50-6:56: after the user selects the pose, the 3D avatar is set with the selected pose as the representation of the user). 

Regarding claim 6, AT&T in view of SwitchForce and in view of Zengteaches the electronic device of claim 1. AT&T does not explicitly teach creating a first user-created avatar. SwitchForce further teaches the one or more programs further including instructions for:
prior to displaying the representation editing user interface, detecting a series of inputs corresponding to a request to create a first user-created avatar (0:20-5:45: prior to displaying the representing editing UI as seen in 6:30, a series of inputs correspond to a request to create a first user-created avatar);

and in response to receiving the request to display the representation editing user interface, displaying the representation editing user interface including the first user-created avatar (6:30-6:33: the representation editing user interface includes the first user-created avatar, which is hosted in the “Mii” representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Zeng to incorporate the further teachings of SwitchForce and allow the user to create an avatar and include the user-created avatar in the representation editing user interface. Doing so would grant the user even greater customizability in the avatar, in addition to adjusting the avatar’s pose, so that the user is able to set detailed facial characteristics of the avatar in a way that accurately represents contactable users. The user may then set these custom avatars as unique representations for contactable users.

Regarding claim 7, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 6. SwitchForce further teaches wherein the sequence of one or more inputs that correspond to selection of the simulated three-dimensional avatar includes an input corresponding to selection of the first user-created avatar from a set of user-created avatars (6:33: the inputs include an input that allows selection of the first user-created avatar. Although other user-created avatars are not shown because the user has only created one avatar in this example, a set of user-created 

Regarding claim 8, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. SwitchForce further teaches wherein the sequence of one or more inputs that correspond to selection of the simulated three-dimensional avatar includes a set of inputs corresponding to creating a new avatar (6:32: as part of the sequence of inputs, the user can select the “Create New Mii” icon or press a “Y” button corresponding to “Create New Mii” to create a new avatar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Zeng to incorporate the further teachings of SwitchForce and allow the user to create an avatar. Doing so would grant the user even greater customizability in the avatar, in addition to adjusting the avatar’s pose, so that the user is able to set detailed facial characteristics of the avatar in a way that accurately represents contactable users. The user may then set these custom avatars as unique representations for contactable users.

Regarding claim 9, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. SwitchForce further teaches wherein the representation editing user interface further includes the first representation of the contactable user (6:28: the first representation of the user, which is the character holding a bow and arrow, is included in the representation editing user interface).


Regarding claim 10, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. AT&T further teaches wherein the one or more representation options include a non-avatar option, the one or more programs further including instructions for:
detecting, via the one or more input devices, a selection of the non-avatar option (0:38: the representation editing UI includes a selection of a gallery icon/non-avatar option); and
in response to detecting selection of the non-avatar option, initiating a process for selecting a representation option other than an avatar to use as a representation of the contactable user in the representation editing user interface (0:32-0:45: selecting the gallery icon initiates a process for selecting an image to use as a representation of the contactable user in the representation editing user interface).

Regarding claim 16, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. AT&T further teaches wherein the one or more representation options includes a media item option (0:38: the representation editing UI includes a selection of a gallery icon/media item option. This option allows user to access media like photos).

Regarding claim 18, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1, the one or more programs further including instructions for: after selecting the pose of the simulated three-dimensional avatar from the plurality of different poses, displaying, via the display device, a background option that, when selected, changes an appearance of a background region of the representation of the contactable user.(6:56-7:04: after selecting the pose, a background option can be displayed, like the color black, that changes the background region of the representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Zeng to incorporate the further teachings of SwitchForce and include background customization features. Doing so would grant greater customizability for the representation of the contactable user. This would create the potential for more unique representations that can accommodate a large number of contactable users and maintain their distinctness. The user then can easily discern between various contactable users.

Regarding claim 22, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. SwitchForce further teaches wherein the representation editing user interface further includes an avatar creation option that, when selected, initiates a process for creating a new avatar initiates a process for either editing or creating a new avatar as evident by the option for “Create New Mii”.).
	AT&T in view of SwitchForce and in view of Zeng does not explicitly teach initiating a process for creating a new avatar in an avatar creation user interface.
SwitchForce in another embodiment teaches creating a new avatar in an avatar creation user interface (0:20-0:36: creation of a new avatar occurs in an avatar creation user interface as seen at 0:36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the avatar creation option of AT&T in view of SwitchForce and in view of Zeng to incorporate the further teachings of SwitchForce and initiate a process for creating a new avatar in an avatar creation user interface. “Create New Mii” of 6:32 would provide the same features and functionality for creating an avatar in a user interface designed for avatar creation as seen in 0:36 since both are directed to, specifically, creating a new avatar. A separate UI dedicated to avatar creation would also reduce clutter and help the user contextualize that they are 

Regarding claim 23, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. SwitchForce further teaches after selecting the pose of the simulated three-dimensional avatar from the plurality of different poses (6:33-6:56: after selecting the pose of the simulated three-dimensional avatar from the plurality of different poses), setting the simulated three-dimensional avatar with the selected pose as a second representation of the contactable user (6:53-6:56: the simulated 3D avatar is set as a second representation).
AT&T in view of SwitchForce and in view of Zeng does not explicitly teach displaying the first representation of the contactable user in the representation editing user interface.
Switchforce in another embodiment teaches displaying the first representation of the contactable user in the representation editing user interface (6:25-6:30: the first representation is highlighted by the purple background and is included in the one or more representation options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Zeng to incorporate the further teachings of SwitchForce and include, after selecting the pose, displaying the first representation of the contactable user in the representation editing user interface. Doing so would prevent exclusion of the first 

Regarding claim 24, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. AT&T further teaches wherein the representation editing user interface further includes a plurality of representation options for the contactable user (0:30-0:33: the “gallery icon” corresponds to a representation option in addition to at least the photos categorized under the gallery icon), the plurality of representation options for the contactable user including an image identified as a photograph of the contactable user (0:30-0:45: a representation option includes an image identified as a photograph of the contactable user).
SwitchForce further teaches wherein the representation editing user interface further includes a plurality of representation options for the contactable user, the plurality of representation options including an avatar representation option (6:27-6:30: one or more representation options are available for the user, including an avatar representation option labelled “Mii”) and a previously used representation of the contactable user (6:25-6:30: a previously used representation of the contactable user, as highlighted by the purple background, is also included in the one or more representation options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Zeng to incorporate the further teachings of SwitchForce and have the representation editing user interface further include a plurality of representation options 

Regarding claim 25, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. SwitchForce further teaches displaying, via the display device, the representation editing user interface, the representation editing user interface concurrently displaying:
an avatar creation option and an option to select a representation option from a subset of representation options based on a history of use of the representation options (6:27-6:32: one or more representation options are available for the user, including an avatar creation option labelled “Mii” and an option to select a representation option from a subset of representation options, like the most recently used option highlighted by the purple background or any other representation after the most recently used option, based on a history of use of the representation options);
detecting, via the one or more input devices, an input (6:27-6:32: for example, an input is detected via the Switch device to select “Mii”; 6:27-6:29: alternatively, an input may also be traversing through representation options);

in accordance with the input corresponding to selection of the avatar creation option that was displayed in response to detecting selection of the first representation of the contactable user in the user interface for managing contact information of the contactable user that included the one or more data fields that are selectable for updating contact data associated with the contactable user, 
in accordance with the input corresponding to selection of the option to select a representation option from a subset of representation options based on a history of use of the representation options, displaying the subset of representation options to use as a representation of the contactable user in the representation editing user interface (6:27-6:29: when the input traverses down through representation options, the input corresponds to selection of the option to select a representation option from a subset of representation options, such as a subset of representation options including the most recently used representation option and representation options which are listed after the most recently used representation option since the selection box starts at the most recently used representation option. The subset of representation options is displayed in the representation editing user interface, the representation options are to be used as a representation).

SwitchForce also teaches creating a new avatar in an avatar creation user interface (0:20-0:36: creation of a new avatar occurs in an avatar creation user interface as seen at 0:36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the avatar creation option of AT&T in view of SwitchForce and in view of Zeng to incorporate the further teachings of SwitchForce and initiate a process for creating a new avatar in an avatar creation user interface. “Create New Mii” of 6:32 would provide the same features and functionality for creating an avatar in a user interface designed for avatar creation as seen in 0:36 since both are directed to, specifically, creating a new avatar. A separate UI dedicated to avatar creation would also reduce clutter and help the user contextualize that they are 

Regarding claim 20, the claim recites a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device, one or more input devices (AT&T, smartphone inherently includes a physical memory with programs executed by processor. In this example, the display device and the input device are the touch-sensitive display), and a camera (AT&T, see camera as evident by 0:30-0:33), the one or more programs including instructions for performing operations with corresponding limitations to claim 1 and is therefore rejected on the same premise.

Regarding claim 21, the claim recites a method with corresponding limitations to claim 1 and is therefore rejected on the same premise.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Zeng et al. (US 2017/0046065 A1), and in view of Lee et al. (US 2019/0266807 A1).

Regarding claim 5, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. SwitchForce further teaches w herein displaying the posing user interface includes: in accordance with a determination that a first avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the first avatar in the posing user interface (6:32 and 6:40-6:49: a first avatar “Zach” was selected and at least one representation of the first avatar is displayed in the posing user interface).
AT&T in view of SwitchForce and in view of Zeng does not explicitly teach in accordance with a determination that a second avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the second avatar in the posing user interface.
Lee teaches wherein displaying the posing user interface includes: in accordance with a determination that a first avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the first avatar in the posing user interface (FIG. 8 and [0092-0093]: as seen in the middle UI’s 820 and 830, in response to the selection of avatar character 821, a posing UI is displayed in a first area 822 including controls for selecting a pose of the simulated 3D avatar, like that of the first object 823 portraying a smile pose. These controls correspond to representations of the first avatar/avatar character 821 in the posing user interface); and in accordance with a determination that a second avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the second avatar in the posing user interface (FIG. 8 and [0092]: the objects in first area 822 would include representations of whatever avatar was selected as the simulated 3D avatar, such as an avatar to the displaying one or more objects included in the selected avatar character on the screen for the photo edit.” That is, another selected avatar character would also have associated objects/representations displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Zeng to incorporate the teachings of Lee and have in accordance with a determination that a second avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the second avatar in the posing user interface. In other words, it would be obvious to allow editing the pose for whichever avatar was selected by the user. Doing so would allow the system to efficiently direct resources to manage a single avatar at a time for posing rather than attempt to simultaneously process multiple avatars, each having an array of various poses, when only one avatar is necessary to represent a certain contactable user.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Zeng et al. (US 2017/0046065 A1), and in view of Kirkham et al. (US 8867849 B1).

Regarding claim 11, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. AT&T in view of SwitchForce and in view of Zeng does not explicitly teach wherein the one or more representation options includes a plurality of options selected based on information for the contactable user.
Kirkham teaches wherein the one or more representation options includes a plurality of options selected based on information for the contactable user (FIG. 4 and Col. 11, line 60 to Col. 12, line 5: one or more representation options 413, 415, 417, 419, and 421 are suggested to the user; FIG. 5 and Col. 12, lines 10-35: the suggestions of profile pictures are based on metadata associated with the user, such as the tagging of a user in a picture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the representation options of AT&T in view of SwitchForce and in view of Zeng to incorporate the teachings of Kirkham and include options based on information of the contactable user. Doing so would automatically provide the user with options that may be more relevant for the specific user’s profile to select as representation. This conveniently eliminates options that are irrelevant to the contactable user’s profile so that the user may more effectively browse the different options.

Regarding claim 13, AT&T in view of SwitchForce in view of Zeng and in view of Kirkham teaches the electronic device of claim 11. Kirkham further teaches wherein the plurality of options selected based on information for the contactable user include media items available at the electronic device identified as being associated with the contactable user (FIG. 4 and Col. 11, line 60 to Col. 12, line 5; FIG. 5 and Col. 12, lines 10-35: these pictures are media items available at the electronic device identified as being associated with the contactable user, such as the tagging of the user. Note that the media items are stored at the electronic device as supported in Col. 11, lines 54-57, including the profile image application 103 itself as shown in FIG. 1.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Zeng et al. (US 2017/0046065 A1), and in view of Kirkham et al. (US 8867849 B1), in view of Kirkham et al. (US 8867849 B1), and in view of Gavin (“How to Remove Old User Account Pictures in Windows 10”).

Regarding claim 12, AT&T in view of SwitchForce in view of Zeng and in view of Kirkham teaches the electronic device of claim 11.

Gavin further teaches wherein the plurality of options selected based on information for the contactable user include a recently used representation of the contactable user (as shown in the first picture on page 2, displayed is a recently used representation of the contactable user to the right of the current representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Kirkham to incorporate the teachings of Gavin and include recently used representation. Doing so would allow the user to efficiently select a recently used representation which is likely to be a relevant choice over other, older representations.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Zeng et al. (US 2017/0046065 A1), in view of Kirkham et al. (US 8867849 B1), and in view of Tung et al. (US 2018/0130094 A1).

Regarding claim 14, AT&T in view of SwitchForce in view of Zeng and in view of Kirkham teaches the electronic device of claim 11.

	Tung further teaches wherein the information for the contactable user includes information from a messaging communication session with the contactable user (FIGS. 3a-c and [0048]: information that influences which representations get displayed include information from a messaging communication session with the contactable user. For example, a discussion about getting coffee at a Starbucks results in display of representations relating to the named establishment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce in view of Zeng and in view of Kirkham to incorporate the teachings of Tung and include information from a messaging communication session. Doing so would automatically provide to the user the most relevant representation options given the discussion in the messaging session. In this way, the user does not have to manually search for a representation to synchronize with the user’s communications.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Zeng et al. (US 2017/0046065 A1), in view of Kirkham et al. (US 8867849 B1), in view of Rankers et al. (US 2008/0300572 A1).

	Regarding claim 15, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. AT&T in view of SwitchForce and in view of Zeng does not explicitly teach wherein the one or more representation options includes a monogram representation option.
	Rankers further teaches wherein the one or more representation options includes a monogram representation option (first half of [0098]: graphical representation of a user’s initials are displayed in addition to or as an alternative of an avatar image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Zeng to incorporate the teachings of Rankers and include a monogram representation. Doing so would personalize the representation option unique to the user’s initials to effectively indicate the identity of the user while, for example, maintaining privacy of the user’s physical appearance revealed that may be revealed by an avatar.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Zeng et al. (US 2017/0046065 A1), and in view of Shorman et al. (US 2017/0286423 A1).

Regarding claim 17, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 16.
AT&T in view of SwitchForce and in view of Zeng does not explicitly teach the one or more programs further including instructions for: after detecting a selection of the media item option, displaying, via the display device, a plurality of filter options for applying a filter effect to a media item associated with the selected media item option.
Shorman further teaches after detecting a selection of the media item option, displaying, via the display device, a plurality of filter options for applying a filter effect to a media item associated with the selected media item option (FIGS. 6 and 7B and first half of [0046]: the user selects a media item option 630 of FIG. 6 after which a plurality of filter options 770 are displayed for application to the media item 720 associated with the selected media item option).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Zeng to incorporate the teachings of Shorman and display filter options available to be applied to a media item. Doing so would grant the user greater customizability to fine-tune the media item in a desired manner via filters.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Zeng et al. (US 2017/0046065 A1), in view of Lee et al. (US 2019/0266807 A1), and in view of Evertt et al. (US 2012/0309520 A1).

	Regarding claim 19, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. Zeng further teaches wherein displaying the posing user interface includes: in accordance with a determination that the one or more input devices include a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in 
AT&T in view of SwitchForce and in view of Zeng does not explicitly teach in accordance with a determination that the one or more input devices do not include a depth camera sensor, displaying, via the display device, a third pose user interface object corresponding to a third predefined pose and a fourth pose user interface object corresponding to a fourth predefined pose, different from the third predefined pose.
	Lee teaches wherein displaying the posing user interface that includes the one or more controls includes: in accordance with a determination that the one or more input devices do not include a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in 
	Although Zeng and Lee teach in accordance with a determination that the one or more input devices include a camera sensor, displaying, via the display device, the simulated three-dimensional avatar having a dynamic appearance in which the simulated three-dimensional avatar changes poses in response to changes in a pose of a face detected in a field of view of the camera sensor (Zeng, [0028] and FIG. 3: an input device must be determined to be a camera in order to input images received by camera. After selecting an avatar, as supported in [0024], the posing interface seen in FIG. 3 includes a capture user interface object/control icon 142 that starts/stops customization of the avatar. This ending of customization signals completion of capturing the avatar which allows the pose detected in a field of view of the camera to be captured, as supported in steps 172 and 174 of FIG. 7. The simulated 3D avatar changes poses in response to the user’s pose as seen in the parallels between the avatar 138 and the current view of the camera 144) (Lee, icon 304 of FIG. 3A and [0071], icon 312 of FIG. 3B and [0072], and [0105]: here the input device is determined to be the camera according to the camera module which helps generate a 3D avatar. depth camera sensor.
Evertt further teaches a depth camera sensor, displaying, the simulated three-dimensional avatar (FIG. 6 and [0044]: when an input device includes a depth camera sensor, a three-dimensional avatar is generated in response to what’s detected by the depth camera sensor as seen in the resulting FIG. 14 from the initial FIG. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce, in view of Zeng, and in view of Lee to incorporate the teachings of Evertt and use a depth camera sensor. Doing so would allow depth data to precisely model a user’s physical traits onto an avatar, which would result in a more realistic or life-like avatar than one based off of simply a 2D image.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Zeng et al. (US 2017/0046065 A1), and in view of Lee et al. (US 2019/0266775 A1, hereinafter Lee2).

Regarding claim 26, AT&T in view of SwitchForce and in view of Zeng teaches the electronic device of claim 1. AT&T in view of SwitchForce and in view of Zeng does not explicitly teach detecting, after selection of the simulated three-dimensional avatar, a scaling gesture; and in response to detecting the scaling gesture, scaling the selected simulated three-dimensional avatar.
Lee2 teaches detecting, after selection of the simulated three-dimensional avatar, a scaling gesture (FIGS. 10A to 10B and [0132-0133]: for example, a user selects a simulated 3D avatar; [0101]: after selection, a scaling gesture may be detected to either enlarge or shrink the avatar); and
in response to detecting the scaling gesture, scaling the selected simulated three-dimensional avatar ([0101]: the avatar is scaled according to the scaling gesture).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 for additional prior art. Prior art of particular interest include at least:
US 20190171869 A1: capturing facial expressions of a subject while displaying both the live view and character view
US 20160042548 A1: rendering an avatar while detecting face, facial movement, and head gesture of a subject
US 20120223952 A1: synthesis of facial expression models
US 20170346772 A1: displaying recently or frequently used images of a contactable user to serve as representation
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171